                                                             SO ORDERED.


                                                             Dated: March 24, 2020



  1
                                                             ______________________________________
  2                                                          Madeleine C. Wanslee, Bankruptcy Judge

  3
  4
  5
                                 UNITED STATES BANKRUPTCY COURT
  6
                                         DISTRICT OF ARIZONA
  7
  8
        In re:                                        In Proceedings Under
  9                                                   Chapter 7
        Ronald Watts,
 10
                       Debtor.                        Case No.: 2:18-bk-13651-MCW
 11                                                   ORDER GRANTING MOTION TO
 12                                                   WITHDRAW AS ATTORNEY FOR
                                                      THE DEBTOR
 13
 14
 15          Upon the Court's consideration of Counsel's Motion to Withdraw as Attorneys

 16   for the Debtor (Dkt. 20), and good cause appearing;

 17          IT IS HEREBY ORDERED, that the Motion to Withdraw as Attorneys for the Debtor

 18   is hereby granted.
             IT IS FURTHER ORDERED that all future pleadings, orders, and communications in
 19
      this matter are to be served on the Debtor at the following address: 1073 N. 159th Drive,
 20
      Goodyear, Arizona 85338, telephone number 708-996-7881, and email
 21
      ron.watts702@gmail.com.
 22
 23
                                     DATED AND SIGNED ABOVE
 24
 25
 26
 27
 28



Case 2:18-bk-13651-MCW       Doc 27 Filed 03/24/20 Entered 03/24/20 12:12:53               Desc
                             Main Document    Page 1 of 1
